DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,657,576. This is a statutory double patenting rejection.

Regarding claim 1, the ‘576 patent discloses a computer-implemented method, comprising: 
receiving, by an information delivery system, information about and relevant to a user's life from a user who is a registered member of the information delivery system, wherein the information about and relevant to the user's life includes at least (a) demographic information, (b) ethnic information, (c) social information, and (d) psychological information (claim 1: col. 24 lines 52-58); 
granting permissions to a partner to access the information about and relevant to the user's life, wherein the partner is also a registered member of the information delivery system, and wherein the granted permissions control visibility of the information about and relevant to the user's life to the partner (claim 1: col. 24 lines 59-64); and 
receiving, by a portal application of the information delivery system, a definition of a layout of a portal associated with the user (claim 1: col. 24 lines 65-67);
receiving, by an information filtering application of the information delivery system, the filtered information from the partner, wherein the filtered information is generated by the partner based on applying the information about and relevant to the user's life for information of the partner, wherein the information about and relevant to the user's life is provided by the user using a client computing system associated with the information delivery system, and wherein the information about and relevant to the user's life is received by a server computing system associated with the information delivery system (claim 1: col. 25 lines 1-12); 
communicating, by the portal application, the portal to the client computing system in accordance with the received layout definition, the communicated portal incorporating the filtered information received by the information filtering application within the layout of the communicated portal wherein the filtered information is a subset of information of the partner (claim 1: col. 25 line 13-19); 
providing, by a marketplace application of the information delivery system, a marketplace through which partners procure the information about the user's life (claim 1: claim 25 lines 20-23); 
establishing, by the information delivery system, a data structure to enable the user to provide the information about and relevant to the user's life, the data structure including fields related to one another, wherein each of the fields is associated with a value, and wherein the data structure includes multiple levels such that a field at a lower level is to provide more detail information and value than a corresponding field at a higher level (claim 1: col. 25 lines 23-30); and 
36Docket No.: 028646.0002P5automatically populating the fields, by a life state application of the information delivery system, of the data structure with a set of baseline values (claim 1: col. 25 lines 32-34); and 
receiving, from the user by the information delivery system, updated values of the baseline values and non-baseline values to accurately reflect the user's life (claim 1: col. 25 lines 35-37).

Regarding dependent claims 2-6, dependent claims 2-6 are further anticipated by claims 2-6 of the ‘576 application. 

Likewise, claims 7-11 of the instant application claims the same invention as claimed in claims 7-11 of the ‘576 patent, beginning at col. 26 line 5. 


Allowable Subject Matter
	Though rejected on other grounds, claims 1-11 are hereby indicated as being allowable over the prior art. The claims at issue set for the same patentable invention as claimed in US Patent No. 10,657,576 and are allowed for at least similar reasons. More specifically, as with the ‘576 patent, the instant claims recite a unique combination of features including establishing, by the information delivery system, a data structure to enable the user to provide the information about and relevant to the user's life, the data structure including fields related to one another, wherein each of the fields is associated with a value, and wherein the data structure includes multiple levels such that a field at a lower level is to provide more detail information and value than a corresponding field at a higher level, and 36Docket No.: 028646.0002P5 automatically populating the fields, by a life state application of the information delivery system, of the data structure with a set of baseline values. 
	The most felicitous prior art of record includes Jones (US 20110145057), Allen (US 20080010128), and Garg (US 20110208589). Jones discloses many features of the claimed invention, including receiving information about and relevant to a user's life from a user who is a registered member, receiving filtered information from the partner…by applying the information about and relevant to the user’s life, etc. Allen and Garg remedy certain deficiencies in Jones, namely enabling the user to grant permissions to a partner to access the information… (Allen), while Garg discloses controlling frequency and volume of filtered information. The combination, however, does not disclose the features emphasized above. 
Further, the above features correspond to the allowable features discussed in the ‘576 patent, and when taken in combination, are neither taught nor rendered obvious over the prior art. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619